 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE G. CHOATE,                                    Case No. 1:19-cv-00473-NONE-SKO (PC)

12                         Plaintiff,                      ORDER GRANTING DEFENDANT’S
                                                           SECOND MOTION TO MODIFY
13            v.                                           DISCOVERY AND SCHEDULING ORDER

14    P. FOWLER,                                           (Doc. 43)

15                         Defendant.

16

17           On May 7, 2021, the Court issued an order extending the discovery cutoff date to June 17,

18   2021. (Doc. 42.) On May 19, 2021, the U.S. Postal Service returned the order as undeliverable to

19   Plaintiff. To date, Plaintiff has not notified the Court of his current address. Pursuant to Local

20   Rule 183(b) and Federal Rule of Civil Procedure 6(a) and (d), Plaintiff has until July 26, 2021, to

21   notify the Court and Defendant of his current address.

22           Defendant now moves for a second, 60-day extension of the discovery cutoff date. (Doc.

23   43.) Defendant seeks to take Plaintiff’s deposition, but he is unable to serve a deposition notice

24   without Plaintiff’s current address. (Id. at 2, 3.)

25           Good cause appearing, the Court GRANTS Defendant’s motion. It is HEREBY

26   ORDERED that:

27           1. The deadline for completing all discovery, including filing motions to compel, is

28                 extended to August 17, 2021.
 1            2. The deadline for filing pretrial dispositive motions is extended to October 18, 2021.

 2   All other deadlines remain in effect.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     June 21, 2021                                     /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
